Citation Nr: 0943088	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  08-14 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The Board notes that June 1987 treatment record from 
Madisonville Trover Clinic indicates that the Veteran suffers 
from chronic anxiety neurosis and an August 2005 treatment 
record from the St. Louis VA Medical Center (VAMC) indicates 
a current diagnosis of posttraumatic stress disorder (PTSD).  
In addition, in a January 2009 statement, the Veteran 
discusses several combat-related, in-service stressors that 
he experienced while stationed in Vietnam.  A review of the 
Veteran's personnel records reveals that the Veteran served 
in Vietnam and earned the Vietnam Service Medal, the Vietnam 
Combat Medal, and the Combat Infantry Badge.  Based on a 
review of the evidence of record, the Board finds that a 
claim of service connection for PTSD is reasonably raised by 
the record.  However, a claim for service connection for PTSD 
has not been adjudicated by the agency of original 
jurisdiction (AOJ); thus, that claim is referred to the AOJ 
for appropriate action.

In December 2008, the Veteran testified at a hearing before 
the Board.  Prior to the hearing, the Veteran submitted 
additional evidence to the Board in the form of photographs 
of the Veteran from his period of active military service.  
The Veteran waived review of the newly submitted evidence by 
the AOJ.  See 38 C.F.R. § 20.1304(c) (2009).  Thus, the Board 
will consider such evidence in the adjudication of this 
appeal.  However, the Veteran also submitted a statement in 
January 2009 with additionally textbook material and did not 
waive review of that newly submitted evidence.  In light of 
the decision below, the AOJ will have an opportunity to 
review the newly submitted evidence on remand.




REMAND

In a January 2009 statement, the Veteran contends that his 
hypertension is a result of combat-related, in-service 
stressors that he experienced while stationed in Vietnam.  
Specifically, he attributes his claimed disability to a 
September 1968 incident in which the Veteran was in a wreck 
with an M-113 personnel carrier.  The accident caused a head 
injury, requiring the Veteran to have 14 stitches.  In 
addition, the Veteran contends that, while in Binh Duong, he 
and his unit took friendly machinegun fire.  Thus, the 
Veteran contends that service connection is warranted for 
hypertension due to stressful experiences in service.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

In addition, certain chronic diseases, such as hypertension, 
may be presumed to have been incurred during service if the 
disease becomes manifest to a compensable degree within one 
year of separation from qualifying military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).

As noted above, a review of the Veteran's personnel records 
reveals that the Veteran served in Vietnam and earned the 
Vietnam Service Medal, the Vietnam Combat Medal, and the 
Combat Infantry Badge.  

A review of the Veteran's service treatment records (STRs) 
reveals that the Veteran's February 1968 entrance examination 
report indicates a blood pressure reading of 124/80 and the 
Veteran's December 1969 separation examination report 
indicates a blood pressure reading of 132/78.  In addition, 
an August 12 in-service treatment record (the year of the 
entry is illegible) indicates that the Veteran suffered a 
fracture of the head for which he received sutures.   

A review of the Veteran's post-service medical records 
reveals that the Veteran has undergone treatment for 
hypertension.  A February 1986 medical treatment record from 
Madisonville Trover Clinic indicates that the Veteran denied 
having high blood pressure; however, a February 2007 
treatment record from the St. Louis VAMC indicates that the 
Veteran reported having hypertension since 1996.  
Additionally, an October 1995 treatment record from 
Madisonville Trover Clinic indicates blood pressure readings 
of 160/116, 140/104, and 144/100 and a diagnosis of 
hypertension; and a March 1998 treatment record from 
Madisonville Trover Clinic indicates blood pressure readings 
of 180/90, 180/100, 184/98, and 175/99 and a diagnosis of 
labile hypertension.

VA regulations require VA to obtain a medical opinion based 
on the evidence of record if VA determines such evidence 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2009).  A medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  As such, the Board finds that further development 
is necessary to address the etiology of the Veteran's 
hypertension.  The Board will, therefore, remand the case to 
schedule the Veteran for a VA examination to obtain a medical 
opinion regarding the medical probability that his 
hypertension is attributable to military service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records pertinent to hypertension 
treatment from the St. Louis VAMC 
prepared since September 2007, and any 
other medical facility identified by the 
Veteran, and associate the records with 
the claims folder.  Assist the Veteran in 
obtaining any identified records.

2.  Schedule the Veteran for a VA 
examination.  (Advise the Veteran that 
failure to appear for an examination as 
requested, without good cause, could 
adversely affect his claim.  See 
38 C.F.R. § 3.655 (2009).)  The claims 
file, including a complete copy of this 
remand, should be made available to, and 
reviewed by, the designated examiner.  
The examiner should take a detailed 
history from the Veteran, conduct an 
examination, and ensure that all tests 
necessary to providing the opinion 
requested below are conducted. 

In consideration of the examination 
results, the examiner should ascertain 
whether the Veteran has hypertension.  
The examiner should then discuss the 
onset of any diagnosed hypertension.  The 
examiner should indicate whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that 
diagnosed hypertension is related to the 
Veteran's period of active military 
service.  (The Veteran's stressful 
experiences during service should be 
taken into account.)  The bases for the 
opinion provided should be explained in 
detail.  (The Board recognizes that a 
certain degree of conjecture is required 
to arrive at any medical opinion; the 
examiner should state the medical 
probabilities even if speculation is 
required to do so.)

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for hypertension.  If the 
benefit sought is not granted, furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

